Opinions of the United
1995 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-9-1995

Bundens v JE Brenneman Co
Precedential or Non-Precedential:

Docket 94-3163




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1995

Recommended Citation
"Bundens v JE Brenneman Co" (1995). 1995 Decisions. Paper 24.
http://digitalcommons.law.villanova.edu/thirdcircuit_1995/24


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1995 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
     UNITED STATES COURT OF APPEALS
         FOR THE THIRD CIRCUIT


           Nos. 94-3163 and 94-3175


           BARBARA J. BUNDENS,
      (widow of Howard E. Bundens),

                       Petitioner (No. 94-3163)

                      v.

         J.E. BRENNEMAN COMPANY;
    TRAVELERS INSURANCE COMPANY; and
      DIRECTOR, OFFICE OF WORKERS'
  COMPENSATION PROGRAMS, UNITED STATES
           DEPARTMENT OF LABOR,
                     Respondents


       J.E. BRENNEMAN COMPANY and
      TRAVELERS INSURANCE COMPANY,

                       Petitioners (No. 94-3175)

                      v.

           BARBARA J. BUNDENS
    (widow of Howard E. Bundens) and
      DIRECTOR, OFFICE OF WORKERS'
         COMPENSATION PROGRAMS,
   UNITED STATES DEPARTMENT OF LABOR;
         BENEFITS REVIEW BOARD,
                    Respondents



  Petitions from Benefits Review Board
         Nos. 0090-1 and 91-1242


          Argued: September 19, 1994
BEFORE:     Becker and Cowen, Circuit Judges
          and Pollak, District Judge*
*Honorable Louis H. Pollak, United States District Judge for the
Eastern District of Pennsylvania, sitting by designation.



                   ORDER AMENDING SLIP OPINION



          IT IS HEREBY ORDERED that the slip opinion in the above

case, filed January 26, 1995, be amended as follows:

          On page 17 of the typescript, footnote 15, line 23

should be changed from "$232,205" to "$235,126."   Lines 25-28

should be deleted in their entirety.

          On page 31 of the typescript, lines 14 and 22 should be
changed from "$232,205" to "$235,126."

          On page 32 of the typescript, line 1 and footnote 27,

line 20 should be changed from "$38,382" to "$41,303."

          On page 35 of the typescript, line 11 should be changed

from "$232,205" to "$235,126."



                                 /s/ Robert E. Cowen

                                 Circuit Judge



DATED: February 9, l995